Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 10, 2022

                                       No. 04-22-00330-CV

                    IN THE INTEREST OF L.G.D. AND R.O.B, Children,

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-PA-00769
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        On May 13, 2022, the trial court signed a final judgment terminating the parental rights
of appellants J.B. and N.D. Because this is an accelerated appeal, the notice of appeal was due to
be filed on June 2, 2022. See TEX. R. APP. P. 4.1(a), 26.1(b), 28.4; TEX. FAM. CODE ANN. §
263.405(a). A motion for extension of time to file the notice of appeal was due to be filed on
June 17, 2022. See TEX. R. APP. P. 26.3. J.B. timely filed a notice of appeal, but to date, N.D.
has not filed a notice of appeal. N.D., however, filed a motion for extension of time to file her
brief on July 6, 2022, and she filed a brief on August 4, 2022. In her statement of the case in her
brief, N.D. states that she filed a notice of appeal, but the record cite given is to J.B.’s notice of
appeal.

        The timely filing of a notice of appeal is jurisdictional, and absent a timely filed notice of
appeal or a timely filed request for an extension of time, we generally must dismiss the appeal.
See id. R. P. 25.1(b); In re K.M.Z., 178 S.W.3d 432, 433 (Tex. App.—Fort Worth 2005, no pet.).
It is therefore ORDERED that N.D. file, within seven days from the date of this order, a
response explaining how this court has jurisdiction over her appeal. If N.D. fails to respond
within the time provided, this appeal will be dismissed. See TEX. R. APP. P. 42.3(c).

       It is so ORDERED August 10, 2022.

                                                                      PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT